DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not disclose wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element.
Examiner notes that Hubbard fig 13 teaches wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element (sealing element 22j directly adjacent to first flange of the annular body as seen in examiner annotated fig 13 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the annular body of Hubbard fig 6 with that of Hubbard fig 13 so that the flanges of the annular body maintain a tight contact with the sealing element and provide an expected benefit of avoiding any possible leakage between the shaft and the seal assembly.

    PNG
    media_image1.png
    595
    859
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10, 12, 13, 15, 16, 18, 19, 21, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (U.S. Patent # 2088703) in view of Scholin (U.S. Patent # 4108447).

Regarding claim 1, Hubbard discloses a rotary shaft seal (fig 6) comprising: an annular body (examiner annotated fig 6 below) having an aperture defining a central axis (fig 6) and an inner surface (inner surface of annular body, examiner annotated fig 6 below); the annular body defining: an outer member having a first end and a second end (two ends of annular body, examiner annotated fig 6 below), a first flange disposed proximate the first end of the outer member and, and extending radially inward from the outer member (as seen in examiner annotated fig 6 below), and a second flange disposed proximate the second end of the outer member and extending radially inward from the outer member (examiner annotated fig 6 below), wherein the first flange extends a radial distance, D1, as measured from the outer member (fig 6 below), wherein the second flange extends a radial distance, D2, as measured from the outer member (Hubbard - examiner annotated fig 6 below), and wherein D2/D1 is at least 1.05 (D2 is at least 1.05 and at most 2-3 times D1 as seen in examiner annotated fig 6 below);
a sealing element (sealing element, examiner annotated fig 6 below) positioned at least partially within the annular body (examiner annotated fig 6 below), wherein the sealing element is configured to extend radially and form a seal between the annular body and a shaft disposed within the aperture of the annular body (sealing element seals between annular body and shaft, examiner annotated fig 6 below),

a biasing element biasing at least a portion of the sealing element in a radial direction (as seen in examiner annotated fig 6 below - biasing element biasing part of sealing element outwardly), wherein the biasing element is directly adjacent to the annular body (biasing element is directly adjacent to the annular body, examiner annotated fig 6 below) such that a surface of the biasing element is capable of contacting the annular body upon application of a biasing force (intended use limitation, right side of the biasing element is capable of contacting the annular body when provided a biasing force axially as seen in examiner annotated fig 6 below), wherein the first flange of the sealing element and the second flange of the sealing element each extend a length L1 and L2 respectively, and wherein L1 is not less than L2  (as seen in examiner annotated fig 6 below - L1 not less than L2). 
	Hubbard fig 6 does not disclose wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element.
	However, Hubbard fig 13 teaches wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element (sealing element 22j directly adjacent to first flange of the annular body as seen in examiner annotated fig 13 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the annular body of Hubbard fig 6 with that of Hubbard fig 13 so that the flanges of the annular body maintain a tight contact with the sealing element and provide an expected benefit of avoiding any possible leakage between the shaft and the seal assembly.
	Hubbard does not disclose wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis.
However, Scholin teaches wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element 25 is uniform, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the thickness of the sealing element of Hubbard to be uniform as in Scholin to provide uniform sealing effect between the housing and the shaft.


    PNG
    media_image1.png
    595
    859
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    892
    868
    media_image2.png
    Greyscale

  	Regarding claim 3, the combination of Hubbard and Scholin discloses the rotary shaft seal, wherein the annular body defines an annular cavity (Hubbard - cavity of annular body, examiner annotated fig 6 below) concentric to the central axis of the aperture and extending outward from the central axis into the annular body (Hubbard - examiner annotated fig 6 below), and wherein the sealing element is disposed at least partially within the annular cavity (examiner annotated fig 6 below). 

Regarding claim 16, Hubbard discloses a rotary shaft seal comprising: an annular body defining a central axis (Hubbard - axis, fig 6), wherein the annular body has a generally C-shaped cross-sectional profile, the annular body defining: an outer member having a first end and a second end, a first flange disposed proximate the first end of the outer member and extending radially inward from the outer member (Hubbard - as seen in examiner annotated fig 6 below) and a second flange disposed proximate the second end of the outer member and extending radially inward from the outer member (Hubbard - examiner annotated fig 6 below); wherein the first flange extends a radial distance, D1, as measured from the outer member (fig 6 below), wherein the second flange extends a radial distance, D2, as measured from the outer member (Hubbard - examiner annotated fig 6 below), and wherein D2/D1 is at least 1.05 (D2 is at least 1.05 and at most 2-3 times D1 as seen in examiner annotated fig 6 below);
a sealing element disposed at least partially within the annular body, wherein the sealing element has a generally U-shaped cross-sectional profile (Hubbard - sealing element, examiner annotated fig 6 below is generally U-shaped); 
 	a biasing element (Hubbard - examiner annotated fig 6 below) biasing at least a portion of the sealing element (Hubbard - sealing element portion, examiner annotated fig 6 below) in a radial direction (Hubbard - examiner annotated fig 6 below), wherein the biasing element is directly adjacent to the annular body (Hubbard - biasing element is directly adjacent to the annular body, examiner annotated fig 6 below) such that a surface of the biasing element is capable of contacting the annular body upon  - intended use limitation, right side of the biasing element is capable of contacting the annular body when provided a biasing force axially as seen in examiner annotated fig 6 below), wherein the sealing element includes a first flange and a second flange, wherein the first flange of the sealing element and the second flange of the sealing element each extend a length L1 and L2 respectively, and wherein L1 is not less than L2 (Hubbard - examiner annotated fig 6 below).
Hubbard fig 6 does not disclose wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element.
	However, Hubbard fig 13 teaches wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element (sealing element 22j directly adjacent to first flange of the annular body as seen in examiner annotated fig 13 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the annular body of Hubbard fig 6 with that of Hubbard fig 13 so that the flanges of the annular body maintain a tight contact with the sealing element and provide an expected benefit of avoiding any possible leakage between the shaft and the seal assembly.
Hubbard does not disclose wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis.
However, Scholin teaches wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element 25 is uniform, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the thickness of the sealing element of Hubbard to be uniform as in Scholin to provide uniform sealing effect between the housing and the shaft.

	Regarding claim 19, the combination of Hubbard and Scholin discloses the rotary shaft seal wherein the sealing element is positioned between the biasing element and the annular body (Hubbard - sealing element between biasing element and annular body, examiner annotated fig 6 below).

Regarding claim 21, the combination of Hubbard and Scholin discloses the rotary shaft seal, wherein the rotary shaft seal is adapted to operate at temperatures within a range between about -275° C and about 300° C (Hubbard - seal is capable of operating at temperatures within a range between about -275° C and about 300° C).
Regarding claim 27, the combination of Hubbard and Scholin discloses the rotary shaft seal, wherein the annular body comprises a homogeneous composition (Hubbard - annular body has homogeneous composition, examiner annotated fig 6 below).

Regarding claim 10, Hubbard discloses a rotary shaft seal comprising: 
an annular body defining a central axis (Hubbard - annular body, fig 6 below with central axis), wherein the annular body has a retaining element (Hubbard - fig 6 below, annular body retains the seal in place); the annular body defining: an outer member having a first end and a second end, a first flange disposed proximate the first end of the outer member and extending radially inward from the outer member (Hubbard - as seen in fig 6 below), and a second flange disposed proximate the second end of the outer member and extending radially inward from the outer member (Hubbard - examiner annotated fig 6 below), wherein the first flange extends a radial distance, D1, as measured from the outer member (fig 6 below), wherein the second flange extends a radial distance, D2, as measured from the outer member (Hubbard - examiner annotated fig 6 below), and wherein D2/D1 is at least 1.05 (D2 is at least 1.05 and at most 2-3 times D1 as seen in examiner annotated fig 6 below);
a sealing element (Hubbard - sealing element, fig 6 below) disposed at least partially within the annular body (Hubbard - annular body, fig 6 below), the sealing element including a first flange and a second flange (Hubbard - first and second flanges of sealing element, fig 6 below), wherein the first and second flanges intersect at an acute angle in an unloaded state (Hubbard - acute angle between flanges, fig 6 below),
 a biasing element (Hubbard - fig 6 below) biasing an outer portion of the sealing element in a radially outward direction (Hubbard - biasing element biasing outer portion of sealing element outwardly, fig 6 below), wherein the biasing element is positioned radially between the first and second flanges of the sealing element (Hubbard - fig 6 

Hubbard fig 6 does not disclose wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element.
	However, Hubbard fig 13 teaches wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element (sealing element 22j directly adjacent to first flange of the annular body as seen in examiner annotated fig 13 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the annular body of Hubbard fig 6 with that of Hubbard fig 13 so that the flanges of the annular body maintain a tight contact with the sealing element and provide an expected benefit of avoiding any possible leakage between the shaft and the seal assembly.

	Hubbard does not disclose wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis.
However, Scholin teaches wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element 25 is uniform, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the thickness of the sealing element of Hubbard to be uniform as in Scholin to provide uniform sealing effect between the housing and the shaft.

Regarding claim 13, the combination of Hubbard and Scholin discloses the rotary shaft seal, wherein the annular body defines an annular cavity (Hubbard - cavity of annular body, fig 6) concentric to the central axis of the aperture and extending outward from the central axis and into the annular body (Hubbard - fig 6), and wherein the sealing element is disposed at least partially within the annular cavity (Hubbard - sealing element within the cavity of annular body, fig 6).


Regarding claim 9, the combination of Hubbard and Scholin discloses the rotary shaft seal as applied to claim 1.
The combination of Hubbard and Scholin does not disclose that the rotary shaft seal has a leakage rate, as measured at a system pressure of 3000 mbar at room temperature for 500,000 cycles, of no greater than 15 mL/min. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to teach that that the rotary shaft seal is capable of having a leakage rate, as measured at a system pressure of 3000 mbar at room temperature for 500,000 cycles, of no greater than 15 mL/min, as the structural limitations of the rotary seal have been met.

Regarding claim 22, the combination of Hubbard and Scholin discloses the rotary shaft seal, wherein the outer member has a height, Hom, and wherein HoM/D2 is at least about 0.5 (Hubbard - examiner annotated fig 6 below).
The combination of Hubbard and Scholin does not disclose that HoM/D2 is at least about 0.5. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive HoM/D2 is at least about 0.5 disclosed by Applicant, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, to provide better retention of the sealing assembly.  Refer to MPEP § 2144.05.

Regarding claim 12, the combination of Hubbard and Scholin discloses the rotary shaft seal, wherein the first flange extends a radial distance, D1, as measured 
The combination of Hubbard and Scholin does not disclose that D2/D1 is at least 1.05. 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive the value for D2/D1 to be 1.05 disclosed by Applicant, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, to provide better retention of the sealing assembly.  Refer to MPEP § 2144.05.

Regarding claim 15, the combination of Hubbard and Scholin discloses the rotary shaft seal, wherein the annular body defines an aperture coaxial with the central axis (Hubbard - aperture of annular body, fig 6 below), and wherein the rotary shaft seal is adapted to receive a shaft through the aperture (Hubbard - shaft within the aperture of annular body, fig 6 below).
 	 The combination of Hubbard and Scholin does not disclose that the shaft having a diameter of no greater than 10 mm. 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed, for the diameter of the shaft to be 10mm disclosed by Applicant, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, to adapt to the sealing assembly.  Refer to MPEP § 2144.05.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbard in view of Scholin and in further view of Yokomachi (U.S. PG Pub # 20040131475).

Regarding claim 18, the combination of Hubbard and Scholin discloses the rotary shaft seal.
The combination of Hubbard and Scholin does not disclose wherein the biasing element comprises a press ring adapted to retain the sealing element within the annular body, and wherein the press ring is attached to the annular body. 
However, Yokomachi teaches the biasing element comprises a press ring adapted to retain the sealing element within the annular body, and wherein the press ring is attached to the annular body (Yokomachi retaining ring by reference numeral 2 retains 53 within 2, and press ring is attached to 50, fig 5).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the press ring of Yokomachi with the annular body of Hubbard to provide better retention of the sealing assembly.

Claims 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard, in view of Scholin and in further view of Black (U.S. Patent # 5346662).

Regarding claim 23, the combination of Hubbard and Scholin discloses the seal assembly.
The combination of Hubbard and Scholin does not disclose that the biasing element comprises at least one tine extending from the annular member opposite the annular flange.
However, Black teaches that the biasing element comprises at least one tine extending from the annular member opposite the annular flange (tine 521, fig 13).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine tines of Black with the biasing element of Hubbard to provide biasing around the circumference with multiple biasing fingers.
Regarding claim 24, the combination of Hubbard, Scholin and Black discloses the rotary shaft seal, wherein the at least one tine forms a relative angle, A5, relative to the annular member, wherein A5 is greater than about 90 degrees (Black - outside angle between the two flanges of 520 is greater than about 90 degrees).
Regarding claim 25, the combination of Hubbard, Scholin and Black discloses the rotary shaft seal, wherein the at least one tine comprises a plurality of tines (multiple fingers 521, fig 13 of Black) spaced at varying distances around the circumference of the annular member of the biasing element (around 520, fig 13 of Black).
Regarding claim 26, the combination of Hubbard, Scholin and Black discloses the rotary shaft seal, wherein the sealing element comprises a fluoropolymer (Black abstract).
The following is an alternate rejection:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (U.S. Patent # 2088703) in view of Scholin (U.S. Patent # 4108447).
Rejection applies since the drawings in Hubbard teach the ratio as rejected but the reference does not state the ratio or measurements.

Regarding claim 1, Hubbard discloses a rotary shaft seal (fig 6) comprising: an annular body (examiner annotated fig 6 below) having an aperture defining a central axis (fig 6) and an inner surface (inner surface of annular body, examiner annotated fig 6 below); the annular body defining: an outer member having a first end and a second end (two ends of annular body, examiner annotated fig 6 below), a first flange disposed wherein the first flange extends a radial distance, D1, as measured from the outer member, wherein the second flange extends a radial distance, D2, as measured from the outer member;
a sealing element (sealing element, examiner annotated fig 6 below) positioned at least partially within the annular body (examiner annotated fig 6 below), wherein the sealing element is configured to extend radially and form a seal between the annular body and a shaft disposed within the aperture of the annular body (sealing element seals between annular body and shaft, examiner annotated fig 6 below),
wherein the sealing element comprises a first flange and a second flange connected to the first flange (two flanges of sealing element connected, examiner annotated fig 6 below), and wherein the first flange is disposed radially inside of the second flange, and
a biasing element biasing at least a portion of the sealing element in a radial direction (as seen in examiner annotated fig 6 below - biasing element biasing part of sealing element outwardly), wherein the biasing element is directly adjacent to the annular body (biasing element is directly adjacent to the annular body, examiner annotated fig 6 below) such that a surface of the biasing element is capable of contacting the annular body upon application of a biasing force (intended use limitation, right side of the biasing element is capable of contacting the annular body when provided a biasing force axially as seen in examiner annotated fig 6 below), wherein the first flange of the sealing element and the second flange of the sealing element each extend a length 2  (as seen in examiner annotated fig 6 below - L1 not less than L2). 
	Hubbard does not disclose wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis.
However, Scholin teaches wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element 25 is uniform, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the thickness of the sealing element of Hubbard to be uniform as in Scholin to provide uniform sealing effect between the housing and the shaft.
Hubbard does not disclose wherein D2/D1 is at least 1.05.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive D2/D1 to be at least1.05 disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art (D1 and D2 are disclosed in Hubbard fig 6), discovering the optimum or workable ranges involves only routine skill in the art, to provide better retention of the assembly.  In re Aller, 105 USPQ 233.  

Regarding claim 10, Hubbard discloses a rotary shaft seal comprising: 
an annular body defining a central axis (Hubbard - annular body, fig 6 below with central axis), wherein the annular body has a retaining element (Hubbard - fig 6 below, annular body retains the seal in place); the annular body defining: an outer member having a first end and a second end, a first flange disposed proximate the first end of the outer member and extending radially inward from the outer member (Hubbard - as seen in fig 6 below), and a second flange disposed proximate the second end of the outer member and extending radially inward from the outer member (Hubbard - examiner annotated fig 6 below), wherein the first flange extends a radial distance, D1, as measured from the outer member (fig 6 below), wherein the second flange extends a radial distance, D2, as measured from the outer member (Hubbard - examiner annotated fig 6 below);
a sealing element (Hubbard - sealing element, fig 6 below) disposed at least partially within the annular body (Hubbard - annular body, fig 6 below), the sealing element including a first flange and a second flange (Hubbard - first and second flanges of sealing element, fig 6 below), wherein the first and second flanges intersect at an acute angle in an unloaded state (Hubbard - acute angle between flanges, fig 6 below),
 a biasing element (Hubbard - fig 6 below) biasing an outer portion of the sealing element in a radially outward direction (Hubbard - biasing element biasing outer portion of sealing element outwardly, fig 6 below), wherein the biasing element is positioned radially between the first and second flanges of the sealing element (Hubbard - fig 6 below), wherein the biasing element is directly adjacent to the annular body such that a surface of the biasing element is capable of contacting the annular body upon 
	Hubbard does not disclose wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis.
However, Scholin teaches wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element 25 is uniform, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the thickness of the sealing element of Hubbard to be uniform as in Scholin to provide uniform sealing effect between the housing and the shaft.
Hubbard does not disclose wherein D2/D1 is at least 1.05.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive D2/D1 to be at least1.05 disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art (D1 and D2 are disclosed in Hubbard fig 6), discovering the optimum or workable In re Aller, 105 USPQ 233.  

Regarding claim 16, Hubbard discloses a rotary shaft seal comprising: an annular body defining a central axis (Hubbard - axis, fig 6), wherein the annular body has a generally C-shaped cross-sectional profile, the annular body defining: an outer member having a first end and a second end, a first flange disposed proximate the first end of the outer member and extending radially inward from the outer member (Hubbard - as seen in examiner annotated fig 6 below) and a second flange disposed proximate the second end of the outer member and extending radially inward from the outer member (Hubbard - examiner annotated fig 6 below); wherein the first flange extends a radial distance, D1, as measured from the outer member (fig 6 below), wherein the second flange extends a radial distance, D2, as measured from the outer member (Hubbard - examiner annotated fig 6 below);
a sealing element disposed at least partially within the annular body, wherein the sealing element has a generally U-shaped cross-sectional profile (Hubbard - sealing element, examiner annotated fig 6 below is generally U-shaped); 
 	a biasing element (Hubbard - examiner annotated fig 6 below) biasing at least a portion of the sealing element (Hubbard - sealing element portion, examiner annotated fig 6 below) in a radial direction (Hubbard - examiner annotated fig 6 below), wherein the biasing element is directly adjacent to the annular body (Hubbard - biasing element is directly adjacent to the annular body, examiner annotated fig 6 below) such  - intended use limitation, right side of the biasing element is capable of contacting the annular body when provided a biasing force axially as seen in examiner annotated fig 6 below), wherein the sealing element includes a first flange and a second flange, wherein the first flange of the sealing element and the second flange of the sealing element each extend a length L1 and L2 respectively, and wherein L1 is not less than L2 (Hubbard - examiner annotated fig 6 below).
Hubbard does not disclose wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis.
However, Scholin teaches wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element 25 is uniform, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the thickness of the sealing element of Hubbard to be uniform as in Scholin to provide uniform sealing effect between the housing and the shaft.
Hubbard does not disclose wherein D2/D1 is at least 1.05.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive D2/D1 to be at least1.05 disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art In re Aller, 105 USPQ 233.  





    PNG
    media_image3.png
    892
    868
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    595
    859
    media_image1.png
    Greyscale

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .


/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
                                                                                                                    

/VISHAL A PATEL/Primary Examiner, Art Unit 3675